DETAILED ACTION
This action is responsive to the amendment filed on 05/11/2021. 
In the instant application, claims 18 is newly added; Claims 1, 12 and 17 are amended independent claims; Claims 1-18 have been examined and are pending.  This Action is made Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitations are: “means for determining an alignment of the antenna array …” and “means for outputting a signal …” in claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “means for determining an alignment of the antenna array …” and “means for outputting a signal …” in claim 1 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 8-9, 12-14 and 17-18 are rejected under 35 U.S.C. 103(a) as being obvious over BARAK (“Barak,” US 2017/0065184), published on March 9, 2017 in view of Flitsch et al. (“Flitsch,” US 2020/0146624), filed on November 9, 2018.
As to claims 1, 12, and 17 Barak discloses:
A device for monitoring a health parameter of a person (see Fig. 9 and ¶ 0083; wearable device for measuring arterial blood pressure), the device comprising: 
a semiconductor substrate (see ¶ 0025, 0049, 0095); and 
an antenna array (see ¶ 0048; transmit and receive antennas) including at least one transmit antenna connected to the semiconductor substrate and configured to transmit radio waves below the skin surface of a person (see ¶¶ 0018, 0048, 0096; at least one antenna configured to at least one of emit the at least one radio frequency into tissue of the patient) and a two-dimensional array of receive antennas connected to the semiconductor substrate and configured to receive radio waves (see Fig. 1003 and ¶ 0018, 0091, 0096; antenna 1104), the received radio waves including a reflected portion of the transmitted radio waves (see ¶¶ 0018, 0048; at least one antenna configured to collect the reflected at least one radio frequency); 
wherein the semiconductor substrate includes circuits configured to generate signals that correspond to an alignment of the antenna array relative to a blood vessel in the person in response to the received radio waves (see Fig. 1001 and ¶ 0072, 0084, 0095; RLC circuit or any suitable components for detecting, processing, transmitting signal).
Barak discloses the antenna-to-organ orientation (see ¶ 0052), but Barak does not appear to teach:
means for determining an alignment of the antenna array relative to a blood vessel in the person in response to the generated signals; and
means for outputting a signal that is indicative of the determined alignment of the antenna array relative to the blood vessel. 
In the same field of endeavor, Flitsch discloses a similar wearable device (see Fig. 2A, 3A-3D and ¶¶ 0044; a sensor communication device), the device comprises
means/at least one processor configured to/ for determining an alignment of the antenna array relative to a blood vessel in the person in response to the generated signals (see Figs. 3A-4D and ¶¶ 0052-0053, 0057-0058; the receiver of the alignment system of the cuff extracts the alignment signal and calculate parametric value); and
means for outputting/a display device/ a signal that is indicative of the determined alignment of the antenna array relative to the blood vessel (see Figs. 3A-3D and ¶¶ 0048-0049; the sensor communication device may have a display screen that provides feedback to a user relative to the optimal rotational alignment of the device). 
Both are directed to the same field of endeavor of the claimed invention (i.e., monitoring health parameter of a person); therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the wearable device of Barak to include the means for determining an alignment as taught by Flitsch to provide the user the indication of the alignment as claimed.  One would be motivated to make such a combination to optimize the electronics internal to the device to receive communication signals from the sensing devices (Flitsch: see ¶ 0006).
As to claim 2, the rejection of claim 1 is incorporated.  Barak and Flitsch further teach: wherein the means for outputting a signal that is indicative of the determined alignment comprises a visual indication device configured to output a visual indicator of alignment of the antenna relative to a blood vessel in a person (Flitsch: see Figs. 3A-3D and ¶¶ 0048-0049; the sensor communication device may have a display screen that provides feedback to a user relative to the optimal rotational alignment of the device).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the wearable device of Barak to include the means for determining an alignment of the antenna array as taught by Flitsch to provide the user the indication of the alignment as claimed.  One would be motivated to make such a combination to optimize the electronics internal to the device to receive communication signals from the sensing devices (Flitsch: see ¶ 0006).
As to claim 4, the rejection of claim 2 is incorporated.  Barak and Flitsch further teach wherein the visual indication device comprises a display device upon which the visual indicator is displayed (Flitsch: see Figs. 3A-3D and ¶¶ 0048-0049; the sensor communication device may have a display screen that provides feedback to a user relative to the optimal rotational alignment of the device).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the wearable device of Barak to include the means for determining an alignment of the antenna array as taught by Flitsch to provide the user the indication of the alignment as claimed.  One would be motivated to make such a combination to optimize the electronics internal to the device to receive communication signals from the sensing devices (Flitsch: see ¶ 0006).
As to claim 5, the rejection of claim 2 is incorporated.  Barak and Flitsch further teach wherein the visual indicator is a graphical representation of a blood vessel relative to a displayed alignment feature (Flitsch: see Figs. 3A-3D and ¶¶ 0048-0049; icon 323).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the wearable device of Barak to include the means for determining an alignment of the antenna array as taught by Flitsch to provide the user the indication of the alignment as claimed.  One would be motivated to make such a combination to optimize the electronics internal to the device to receive communication signals from the sensing devices (Flitsch: see ¶ 0006).
As to claims 8 and 13, the rejection of claim 1 is incorporated.  Barak and Flitsch further teach wherein the device is a smartwatch (Barak: see Figs. 1003, 1004 and ¶¶ 0093; watch as depicted in Figs. 1003 with wristband 1030).
As to claims 9 and 14, the rejection of claim 1 is incorporated.  Barak and Flitsch further teach wherein the device is a smartphone (Barak: see ¶¶ 0075, 0100).
As to claim 18, the rejection of claim 1 is incorporated.  Barak and Flitsch further teach wherein the device includes a strap with the antenna array embedded in the strap (Barak: see ¶¶ 0091 and Fig. 1103; antenna 1104 resides on or embedded in an inner surface of wristband 1030).

Claims 3,  6 and 7 are rejected under 35 U.S.C. 103(a) as being obvious over Barak and Flitsch as applied to claim 1 and further in view of Albrecht et al. (“Albrecht,” US 2010/0114143), published on May 6, 2010.
As to claim 3, the rejection of claim 2 is incorporated.  Barak and Flitsch do not appear to teach: wherein the visual indication device comprises a light emitting diode.
Albrecht discloses a wearable device comprising an alignment mechanism configured to indicate proper alignment between the external device and the implantable communicating member (see Fig. 4 and ¶ 0026, 0050).  Albrecht further teach the wearable device comprises a visual indication device comprising a light emitting diode (see Fig. 4 and ¶ 0050; the alignment mechanism indicates whether alignment between the antenna 412 and the communication member should be readjusted and/or realigned for better communication, the indication given by the alignment mechanism can take the form of any notification means known in the art, including a light, such as LED). 
Both teachings Flitsch and Albrecht are directed to the same field of endeavor of the claimed invention (i.e., visual indication of the alignment); therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the alignment visual indication mechanism of Flitsch to include the alignment mechanism as taught by Albrecht to provide the alignment visual indication using a light emitting diode as claimed.  One would be motivated to make such a combination because Albrecht suggests that the indication can take any form of any notification means known in the art and for better communication (Albrecht: see ¶ 0050).
As to claim 6, the rejection of claim 1 is incorporated.  Barak and Flitsch do not appear to teach: the means for outputting a signal that is indicative of the determined alignment comprises a speaker configured to output an audible indicator of alignment.
Albrecht discloses a wearable device comprising an alignment mechanism configured to indicate proper alignment between the external device and the implantable communicating member (see Fig. 4 and ¶ 0026, 0032, 0050).  Albrecht further teach the wearable device comprises a means for outputting a signal that is indicative of the determined alignment comprises a speaker configured to output an audible indicator of alignment (see Fig. 4 and ¶ 0032, 0050; the alignment mechanism indicates whether alignment between the antenna 412 and the communication member should be readjusted and/or realigned for better communication, the indication given by the alignment mechanism can take the form of any notification means known in the art, including an audible noise). 
Both teachings Flitsch and Albrecht are directed to the same field of endeavor of the claimed invention (i.e., visual indication of the alignment); therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the alignment visual indication mechanism of Flitsch to include the alignment mechanism as taught by Albrecht to provide the alignment visual indication using an audible noise as claimed.  One would be motivated to make such a combination because Albrecht suggests that the indication can take any form of any notification means known in the art and for better communication (Albrecht: see ¶ 0050).
As to claim 7, the rejection of claim 1 is incorporated.  Barak and Flitsch do not appear to teach: the means for outputting a signal that is indicative of the determined alignment comprises a tactile indicator device configured to generate a tactile indicator of alignment.
Albrecht discloses a wearable device comprising an alignment mechanism configured to indicate proper alignment between the external device and the implantable communicating member (see Fig. 4 and ¶ 0026, 0032, 0050).  Albrecht further teach the wearable device comprises means for outputting a signal that is indicative of the determined alignment comprises a tactile indicator device configured to generate a tactile indicator of alignment (see Fig. 4 and ¶ 0032, 0050; the alignment mechanism indicates whether alignment between the antenna 412 and the communication member should be readjusted and/or realigned for better communication, the indication given by the alignment mechanism can take the form of any notification means known in the art, including vibration). 
Both teachings Flitsch and Albrecht are directed to the same field of endeavor of the claimed invention (i.e., visual indication of the alignment); therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the alignment visual indication mechanism of Flitsch to include the alignment mechanism as taught by Albrecht to provide the alignment visual indication using vibration as claimed.  One would be motivated to make such a combination because Albrecht suggests that the indication can take any form of any notification means known in the art and for better communication (Albrecht: see ¶ 0050).

Claims 10 and 15 are rejected under 35 U.S.C. 103(a) as being obvious over Barak and Flitsch as applied to claim 1 and further in view of Fraden (“Fraden,” US 2015/0263777), published on September 17, 2015.
As to claims 10 and 15, the rejection of claim 1 is incorporated.  Barak and Flitsch do not appear to teach: wherein the device is a removable case for a smartphone.
Fraden discloses a device for monitoring and providing physiological data (see Fig. 1-2, 9 and ¶ 0010, 0045; measuring vital signs such as respiration, blood flow, arterial pressure, electrical stimulation...). Fraden further teaches the device is a removable case for a smartphone (see fig. 9 and ¶ 0010; protective case for holding a smartphone). 
Since Barak suggests that that any kinds of devices may be used to provide for interaction with a user (Barak: see ¶ 0075); therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the wearable device of Barak to include the removable case for a smartphone as taught by Fraden to monitor physiological data of the wearer as claimed.  One would be motivated to make such a combination to expand versatility of a smartphone (Fraden: see ¶ 0010).
Claims 11 and 16 are rejected under 35 U.S.C. 103(a) as being obvious over Barak and Flitsch as applied to claim 1 and further in view of Tabe (“Tabe,” US 2015/0271557), published on September 24, 2015.
As to claims 11 and 16, the rejection of claim 1 is incorporated.  Barak and Flitsch do not appear to teach: wherein the device is a ring.
Tabe discloses a wearable device for monitoring and providing physiological data of the wearer (see Fig. 19 and ¶¶ 0324, 0419).  Tabe further teaches the wearable device is a ring (see ¶ 0322, 0323, 0325; the WCD 10 comprising, but not limited to watches, wearable bands, rings…). 
Both teachings Barak and Tabe are directed to the same field of endeavor of the claimed invention (i.e., monitoring physiological data of the wearer); therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the wearable device of Barak to include the ring device as taught by Tabe to monitor physiological data of the wearer as claimed.  One would be motivated to make such a combination because Barak suggests that any kinds of devices may be used to provide for interaction with a user (Barak: see ¶ 0075) and for reasons of performance and convenience as suggested by Tabe (Tabe: see ¶ 0016, 0341).

Response to Arguments
Examiner maintains the rejection of claim 1 under 35 U.S.C. 112(b) as rejected supra.
Applicant argues on pages 5 that Flitsch makes no mention of an alignment between an antenna array relative to a blood vessel, have been fully considered but are not persuasive.
In response, the Examiner respectfully disagrees and reminds the Applicant that the rejection of claim 1 is based on combination of Barak and Flitsch. The examiner further notes one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Barak teaches the alignment between an antenna array relative to a blood vessel. The wristband with sensor are located relative to the artery (see ¶ 0083-0084 and Figs. 9-10; antenna 1003 for sensing instantaneous volume of blood in the artery). Flitsch teaches means provide feedback to a user when implanted device is aligned with an external device (see Figs. 3A-3D and ¶¶ 0048-0049; the sensor communication device may have a display screen that provides feedback to a user relative to the optimal rotational alignment of the device). Even though Flitsch does not disclose an alignment between an antenna array relative to a blood vessel, Flitsch provides an indication when an implanted sensor under the skin, which is relative to a blood vessel, is aligned. 
Therefore, it would have been obvious to an artisan at the time the invention was made to combine the teaching of Barak and Flitsch to incorporate the feature of indication when implanted sensor is aligned with external device to provide the user the indication of the alignment as claimed.  One would be motivated to make such a combination to optimize the electronics internal to the device to receive communication signals from the sensing devices (Flitsch: see ¶ 0006).
	For at least these reasons, the examiner maintains his position as set forth in the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached on Monday – Friday from 8:30AM – 5:00PM.
When attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). When you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174